182 S.W.3d 266 (2006)
Christopher KUEHNE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64543.
Missouri Court of Appeals, Western District.
January 24, 2006.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM.
Christopher Kuehne appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for relief from his convictions by a Jackson County jury on two counts of statutory rape in the first degree (§ 566.032, RSMo 1994) and four counts of statutory sodomy in the first degree (§ 566.062, RSMo 1994), for which he was sentenced to two consecutive terms of life imprisonment, plus twenty-five years. As the motion court's findings and conclusions are not clearly erroneous and no jurisprudential purpose would be served by a formal written opinion, we affirm pursuant to Rule 84.16(b).